Filed 8/24/22 In re Jacob K. CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 In re Jacob K., a Person Coming
 Under the Juvenile Court Law.
                                                                 D080118
 THE PEOPLE,

           Plaintiff and Respondent,                             (Super. Ct. No. JCM240806)

           v.

 JACOB K.,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Rohanee Zapanta, Judge. Affirmed.
         Elisabeth R. Cannon, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         Following an adjudication hearing, the juvenile court found Jacob K.
(the Minor) violated Penal Code section 148.9, subd. (a), a misdemeanor. The
Minor was already on probation for a previous offense at the time of the
current violation. The court terminated probation on the earlier case and
committed the Minor to Urban Camp on the present case for a period not to
exceed 130 days.
      The Minor filed a notice of appeal.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende) indicating counsel has not been able to identify any
arguable issues for reversal on appeal. Counsel asks the court to review the
record for error as mandated by Wende. We offered the Minor the
opportunity to file his own brief on appeal, but he has not responded.
                           STATEMENT OF FACTS
      Appellate counsel has provided a summary of the evidence produced at
the adjudication hearing. We will incorporate the statement in our opinion
for background information.
                     A. Direct Testimony of Officer Baptiste
      At the Minor’s adjudication hearing on February 14, 2022, the court
heard testimony from Officer Baptiste. On January 2, 2022, Officer Baptiste
was working with training officer, Agent Beard, when they responded to a
traffic stop being conducted by Officer Truong. This was at approximately
8:30 p.m.
      Officer Truong told Officer Baptiste that he had stopped the vehicle
with three occupants and found a firearm. At that point, two suspects were
sitting on the curb while the officers tried to figure out their identities. One
of the suspects was the Minor, who was a passenger in the vehicle.
      Officer Baptiste and Officer Atkins spoke with the suspects on the curb.
Officer Baptiste talked to the Minor, who “identified himself first as
Christopher [L.L].” The officers tried to verify his identify through dispatch,
but the law enforcement database did not return anything with that name.




                                        2
The Minor was detained at the time this happened, around approximately
8:30 p.m.
      Officer Baptiste searched the Minor and found “marijuana, some cash,
and some rolling papers.” Officer Baptiste could tell it was marijuana
because he recognized it and because the Minor said it was marijuana. The
substance was in a black canister with some writing on the outside.
      Agent Beard spoke with the Minor’s mother, who identified him as
Jacob K. The officers were outside of the Minor’s house, and Agent Beard
spoke with the Minor’s mother. The address of that house was not the
address that the Minor had earlier provided to Officer Baptiste. The CAD
system revealed that the officers learned the Minor’s real name at 9:21 p.m.
      The Minor never told Officer Baptiste his name was Jacob K.
      The CAD revealed that the Minor was detained at 8:23 p.m. The CAD
also revealed that the Minor gave the name Christopher L.L. at 8:39 p.m.
His correct name, Jacob K., appeared in the CAD at 9:21 p.m.
                  B. Cross Examination of Officer Baptiste
      On cross examination, Officer Baptiste indicated that seven minutes
before he arrived on the scene, officers had found a firearm in the vehicle.
The Minor was a passenger in the backseat of the car. The driver had been
detained and was on his way to jail when Officer Baptiste arrived on scene.
      At the time he had been detained, the Minor had no weapons, and
nobody suspected him of a crime—he was just merely a passenger in the
vehicle that had been stopped.
      The Minor had been asking to speak with his mother. Officer Baptiste
never spoke with the Minor’s mother himself.
      Officer Baptiste searched the Minor after learning his real name and
discovering there was a felony juvenile warrant out for him. Officer Baptiste


                                       3
learned about the Minor’s felony arrest warrant after putting the Minor’s real
name in the system.
      Officer Baptiste found marijuana in a can with some writing on it. He
did not test the substance on scene. He also did not weigh the substance on
scene. Officer Baptiste said it was marijuana based upon his experience and
because the Minor said it was marijuana.
      Officer Baptiste agreed that about 51 minutes elapsed between when
the Minor was detained and when he was identified in the system. The
Minor remained detained in handcuffs the entire 51 minutes.
      The Minor was transported off the scene at 10:00 p.m.
                                 DISCUSSION
      As we have noted, appellate counsel has submitted a Wende brief and
asks the court to review the record for error. To assist the court in its review,
and in compliance with Anders v. California (1967) 386 U.S. 738 (Anders),
counsel has identified a series of issues that were considered in evaluating
the potential merits of this appeal:
      1. Whether the court abused its discretion by terminating the earlier
grant of probation.
      2. Whether the court abused its discretion by denying the Minor’s
request to take judicial notice that his father was deceased.
      3. Whether the court abused its discretion when the court allowed
Agent Baptiste to testify when the People did not supply a report but did
provide a body-worn camera video.
      4. Whether the Minor’s detention was unlawful.
      5. Whether the court abused its discretion by placing the Minor in
Urban Camp.




                                        4
      6. Whether the court abused its discretion by ordering $50 in
restitution.
      We have reviewed the entire record as required by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented the Minor on this appeal.
                               DISPOSITION
      The judgment is affirmed.



                                                    HUFFMAN, Acting P. J.

WE CONCUR:




IRION, J.




DATO, J.




                                      5